United States Securities and Exchange Commission Washington, D.C. 20549 Form 10-Q/A (Amendment No. 1) þ Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2010 Commission File #0-16640 (Exact name of registrant as specified in its charter) Michigan 38-2606280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2723 South State Street, Ann Arbor, MI 48104 (Address of principal executive offices, including Zip Code) Registrant's telephone number, including area code: (517) 423-8373 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act (Check one): Large accelerated Filer o Non-accelerated filer o (do not check if a smaller reporting company) Accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo þ As of August 23, 2010, there were outstanding 5,083,311 shares of the registrant's common stock, no par value. Page 1 Explanatory Note: United Bancorp, Inc. is filing this Amendment No. 1 (this "Amendment") to the Quarterly Report on Form 10-Q for the quarter ended June 30, 2010, originally filed with the Commission on August 16, 2010 (the "Original Report"), solely to file Part I (Financial Information), Items 1 through 4 and Part II (Other Information), Item 6, Exhibits 31 and 32 of the report, which were omitted from the Original Report pursuant to Exchange Act Rule 12b-25. No other changes have been made to the Original Report. Forward-Looking Statements This report contains forward-looking statements that are based on management's beliefs, assumptions, current expectations, estimates and projections about the financial services industry, the economy, and United Bancorp, Inc. Forward-looking statements are identifiable by words or phrases such as "outlook" or "strategy"; that an event or trend "may", "should", "will", "is likely", or is "probable" to occur or "continue" or "is scheduled" or "on track" or that the Company or its management "anticipates", "believes", "estimates", "plans", "forecasts", "intends", "predicts", "projects", or "expects" a particular result, or is "confident," "optimistic" or has an "opinion" that an event will occur, or other words or phrases such as "ongoing", "future", or "tend" and variations of such words and similar expressions.Such statements are based upon current beliefs and expectations and involve substantial risks and uncertainties which could cause actual results to differ materially from those expressed or implied by such forward-looking statements. These statements include, among others, statements related to real estate valuation, future levels of non-performing loans, the rate of asset dispositions, future capital levels, capital raising activities, dividends, future growth and funding sources, future liquidity levels, future profitability levels, our ability to successfully consolidate our subsidiary banks, the benefits of the bank consolidation on our clients, bank co-workers and the local communities in which we operate, our ability to comply with our memorandum of understanding, the effects on earnings of changes in interest rates and the future level of other revenue sources.All of the information concerning interest rate sensitivity is forward-looking. Management's determination of the provision and allowance for loan losses, the appropriate carrying value of intangible assets (including goodwill, mortgage servicing rights and deferred tax assets) and the fair value of investment securities (including whether any impairment on any investment security is temporary or other-than-temporary and the amount of any impairment) involves judgments that are inherently forward-looking.There can be no assurance that future loan losses will be limited to the amounts estimated. Our ability to fully comply with all of the provisions of our memorandum of understanding, improve regulatory capital ratios, raise additional capital, successfully implement new programs and initiatives, increase efficiencies, utilize our deferred tax asset, address regulatory issues, respond to declines in collateral values and credit quality, and improve profitability is not entirely within our control and is not assured. The future effect of changes in the financial and credit markets and the national and regional economy on the banking industry, generally, and on United Bancorp, Inc., specifically, are also inherently uncertain. These statements are not guarantees of future performance and involve certain risks, uncertainties and assumptions ("risk factors") that are difficult to predict with regard to timing, extent, likelihood and degree of occurrence. Therefore, actual results and outcomes may materially differ from what may be expressed or forecasted in such forward-looking statements. United Bancorp, Inc. undertakes no obligation to update, clarify or revise forward-looking statements to reflect developments that occur or information obtained after the date of this report. Risk factors include, but are not limited to, the risk factors described in "Item 1A – Risk Factors" of our Annual Report on Form 10-K for the year ended December 31, 2009 and in “Part II, Item 1A – Risk Factors” of this report; the timing and level of asset growth; changes in market interest rates, Page 2 changes in FDIC assessment rates, changes in banking laws and regulations; changes in property values, asset quality and the financial capability of borrowers; actions of bank regulatory authorities; changes in tax laws; changes in prices, levies and assessments; the impact of technological advances and issues; the impact of possible future litigation;governmental and regulatory policy changes; opportunities for acquisitions and the effective completion of acquisitions and integration of acquired entities; changes in value and credit quality of investment securities; the local and global effects of current and future military actions; and current uncertainties and fluctuations in the financial markets and stocks of financial services providers due to concerns about credit availability and concerns about the Michigan economy in particular. These and other factors are representative of the risk factors that may emerge and could cause a difference between an ultimate actual outcome and a preceding forward-looking statement. Cross Reference Table ItemDescriptionPage Part I – Financial Information 4 Item 1 – Financial Statements 4 (a) Condensed Consolidated Balance Sheets 4 (b) Condensed Consolidated Statements of Operations (unaudited) 5 (c) Condensed Consolidated Statements of Shareholders’ Equity (unaudited) 6 (d) Condensed Consolidated Statements of Cash Flows (unaudited) 7 (e) Notes to Condensed Consolidated Financial Statements (unaudited) 8 Item 2 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Background 19 Executive Summary 20 Financial Condition 21 Results of Operations 28 Liquidity and Capital Resources 35 Critical Accounting Policies 38 Item 3 – Quantitative and Qualitative Disclosures about Market Risk 38 Item 4 – Controls and Procedures 38 Part II – Other Information 39 Item 6 – Exhibits 39 Signatures 40 Exhibit Index 41 Return to Cross Reference Table Page 3 Part I – Financial Information Item 1 – Financial Statements (a) Condensed Consolidated Balance Sheets In thousands of dollars (unaudited) June 30, December 31, Assets Cash and demand balances in other banks $ $ Interest bearing balances with banks Federal funds sold - Total cash and cash equivalents Securities available for sale FHLB Stock Loans held for sale Portfolio loans Less allowance for loan losses Net portfolio loans Premises and equipment, net Bank-owned life insurance Accrued interest receivable and other assets Total Assets $ $ Liabilities Deposits Noninterest bearing $ $ Interest bearing deposits Total deposits Federal funds purchased and other short term borrowings - FHLB advances payable Accrued interest payable and other liabilities Total Liabilities Commitments and Contingent Liabilities Shareholders' Equity Preferred stock, no par value; 2,000,000 shares authorized, 20,600 shares outstanding; liquidation preference $1,000 per share Common stock and paid in capital, no par value; 10,000,000 shares authorized; 5,083,311 and 5,066,384 shares issued and outstanding, respectively Accumulated deficit ) ) Accumulated other comprehensive income, net of tax Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. Return to Cross Reference Table Page 4 (b) Condensed Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended In thousands of dollars, except per share data June 30, June 30, Interest Income Interest and fees on loans $ Interest on securities Taxable Tax exempt Interest on federal funds sold and balances with banks 58 34 51 Total interest income Interest Expense Interest on deposits Interest on fed funds and other short term borrowings 55 - 55 - Interest on FHLB advances Total interest expense Net Interest Income Provision for loan losses Net Interest Income (Loss) after Provision for Loan Losses ) Noninterest Income Service charges on deposit accounts Wealth Management fee income Gains (losses) on securities transactions 31 - 31 ) Income from loan sales and servicing ATM, debit and credit card fee income Income from bank-owned life insurance Other income Total noninterest income Noninterest Expense Salaries and employee benefits Occupancy and equipment expense, net External data processing Advertising and marketing Attorney, accounting and other professional fees Director fees 89 Expenses relating to ORE property FDIC insurance premiums Goodwill impairment - - - Other expenses Total noninterest expense Loss Before Federal Income Tax ) Federal income tax benefit ) Net Loss $ ) $ ) $ ) $ ) Preferred stock dividends and amortization ) Loss available to common shareholders $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Cash dividends declared per share of common stock $
